Case: 18-31133      Document: 00515079686         Page: 1    Date Filed: 08/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 18-31133                            August 16, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
CLAIMANT ID 100251401,

       Requesting Party - Appellant

v.

BP EXPLORATION & PRODUCTION, INCORPORATED;
BP AMERICA PRODUCTION COMPANY; BP, P.L.C.,

       Objecting Parties - Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-8147


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM:*
       This is an appeal from the district court’s denial of the Appellant’s
petition for discretionary review of an Appeal Panel decision under the
Deepwater Horizon Economic and Property Damages Settlement (“Settlement
Agreement”).      The Appellant disputes the Appeal Panel’s classification of
certain of the Appellant’s cows as depreciable assets rather than revenue. The
Appellant also alleges that the Appeal Panel failed to conduct a proper analysis


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31133     Document: 00515079686      Page: 2   Date Filed: 08/16/2019



                                  No. 18-31133
of the claimant’s revenue under the V-shaped causation test.             There is
additionally a motion to unseal the case.
      This court reviews a district court’s denial of discretionary review for
abuse of discretion. See Claimant ID 100212278 v. BP Expl. & Prod., Inc.,
848 F.3d 407, 410 (5th Cir. 2017). A district court abuses its discretion if an
Appeal Panel decision not reviewed by the district court contradicted or
misapplied the Settlement Agreement or had the clear potential to contradict
or misapply the Settlement Agreement. Holmes Motors, Inc. v. BP Expl. &
Prod., Inc., 829 F.3d 313, 315 (5th Cir. 2016) (citation omitted). A district court
also abuses its discretion if it denies a request for review that “raises a
recurring issue on which the Appeal Panels are split if the resolution of the
question will substantially impact the administration of the Agreement.”
Claimant ID 100212278, 848 F.3d at 410 (internal quotation marks and
citation omitted). Nevertheless, the district court need not grant review of all
claims that raise questions about the proper interpretation of the Settlement
Agreement and does not abuse its discretion if it denies a request for review
that “involves no pressing question of how the Settlement Agreement should
be interpreted and implemented, but simply raises the correctness of a
discretionary administrative decision in the facts of a single claimant’s case.”
Id. (internal quotation marks, brackets, and citation omitted).
      Because the issues raised in this case are fact-specific, centered around
the Appeal Panel’s analysis of a claimant’s financials, and do not implicate an
Appeal Panel split or a misapplication of the Settlement Agreement as a
matter of law, this court AFFIRMS the district court’s denial of review because
its decision was not an abuse of discretion. Appellee’s request to unseal the
case is GRANTED.




                                        2